Exhibit 99.3 Consolidated Balance Sheets (Unaudited, Expressed in thousands of US dollars) Note As at June 30, 2008 As at December 31, 2007 ASSETS $ $ Current assets: Cash and cash equivalents 4 139,969 113,265 Gold bullion (market value $155,774; December 31, 2007: $129,193) 5 65,320 53,982 Receivables and other current assets 12 65,726 77,221 Inventories 6 92,501 89,230 363,516 333,698 Other long-term assets 119,056 88,416 Working interests 133,220 112,478 Royalty interests 32,434 34,835 Mining assets 1,000,511 1,023,961 Exploration and development 223,620 225,473 Goodwill 361,648 361,648 Other intangible assets 13,574 15,103 2,247,579 2,195,612 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities 129,398 127,672 Dividends payable - 17,625 Current portion of long-term liabilities 29,270 32,430 158,668 177,727 Long-term liabilities: Long-term debt 7 5,631 5,696 Future income and mining tax liability 164,950 157,956 Asset retirement obligations 74,841 77,506 Accrued benefit liability 6,437 6,360 Long-term portion of forward sales liability - 10,472 251,859 257,990 Non-controlling interest 10,223 8,579 Shareholders’ equity: Common shares 8 1,655,485 1,633,119 Stock-based compensation 12,766 20,034 Warrants 24,391 24,391 Retained earnings 117,197 49,553 Accumulated other comprehensive income 9 16,990 24,219 1,826,829 1,751,316 2,247,579 2,195,612 Commitments and contingencies (note 11) Subsequent event (note 15) See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERM REPORT - JUNE 30, 2008 (UNAUDITED) Consolidated Statements of Earnings (Unaudited, Expressed in thousands of US dollars, except per share amounts) Note Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 $ Revenues 225,098 167,306 433,050 313,664 Expenses: Mining costs, excluding depreciation, depletion and amortization 10 120,199 110,908 228,283 206,482 Depreciation, depletion and amortization 47,207 28,884 87,892 52,474 167,406 139,792 316,175 258,956 57,692 27,514 116,875 54,708 Earnings from working interests 9,188 6,313 20,081 12,597 66,880 33,827 136,956 67,305 Other: Corporate administration 9,987 8,823 18,576 15,167 Exploration 7,991 7,988 15,960 13,992 Impairment charge - 93,725 - 93,725 Interest expense 48 269 147 926 Foreign exchange 1,590 (106 ) 1,782 782 Non-hedge derivative loss (gain) 11 503 (40 ) (981 ) 484 Other income (8,417 ) (626 ) (8,344 ) (1,484 ) 11,702 110,033 27,140 123,592 Non-controlling interest 782 294 1,644 401 12,484 110,327 28,784 123,993 Earnings (loss) before income and mining taxes 54,396 (76,500 ) 108,172 (56,688 ) Income and mining taxes: Current taxes 15,402 9,852 31,643 17,832 Future taxes 5,723 (4,982 ) 8,885 (4,435 ) 21,125 4,870 40,528 13,397 Net earnings (loss) 33,271 (81,370 ) 67,644 (70,085 ) Weighted average number of common shares outstanding (in thousands) 8 Basic 295,605 293,042 295,214 292,920 Diluted 295,772 293,042 295,433 292,920 Basic and diluted net earnings (loss) per share 8 0.11 (0.28 ) 0.23 (0.24 ) See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERM REPORT - JUNE 30, 2008 (UNAUDITED) Consolidated Statements of Comprehensive Income (Loss) (Unaudited, Expressed in thousands of US dollars) Note Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 $ Net earnings (loss) 33,271 (81,370 ) 67,644 (70,085 ) Other comprehensive income (loss), net of tax: Cumulative translation adjustment Unrealized gain (loss) on translating financial statements of net investment in self-sustaining foreign operations 1,229 13,468 (6,993 ) 15,063 Change in unrealized gains (losses) on available-for-sale financial assets Unrealized gains (losses) on available-for-sale financial assets 161 (2,563 ) (366 ) (3,806 ) Income tax impact 18 153 130 280 179 (2,410 ) (236 ) (3,526 ) Total other comprehensive income, net of tax 9 1,408 11,058 (7,229 ) 11,537 Comprehensive income (loss) 34,679 (70,312 ) 60,415 (58,548 ) Consolidated Statements of Retained Earnings (Unaudited, Expressed in thousands of US dollars) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 $ Retained earnings, beginning of period 83,926 120,323 49,553 109,038 Net earnings (loss) 33,271 (81,370 ) 67,644 (70,085 ) Retained earnings, end of period 117,197 38,953 117,197 38,953 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERM REPORT - JUNE 30, 2008 (UNAUDITED) Consolidated Statements of Cash Flows (Unaudited, Expressed in thousands of US dollars) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 $ Operating activities: Net earnings (loss) 33,271 (81,370 ) 67,644 (70,085 ) Disbursement to defined benefit plans (19 ) (2,040 ) (39 ) (2,071 ) Disbursement to asset retirement obligations (2,315 ) 131 (3,900 ) (123 ) Items not affecting cash: Earnings from working interests (9,188 ) (6,313 ) (20,081 ) (12,597 ) Depreciation, depletion and amortization 47,207 28,884 87,892 52,474 Impairment charge - 93,725 - 93,725 Amortization of forward sales liability (4,428 ) (9,521 ) (8,771 ) (18,608 ) Future income and mining taxes 5,723 (4,982 ) 8,885 (4,435 ) Stock-based compensation 460 1,217 938 1,795 Non-hedge derivative losses (gains) 503 (40 ) (981 ) 484 Gain on sales of assets (2,134 ) - (1,302 ) (75 ) Unrealized foreign exchange losses (gains) (822 ) 1,216 (676 ) 825 Accretion expenses – asset retirement obligations 1,252 1,811 2,410 2,784 Future benefit expense 204 32 412 123 Non-controlling interest 782 294 1,644 401 Change in non-cash working capital (25,635 ) (8,981 ) (16,473 ) (13,903 ) 44,861 14,063 117,602 30,714 Investing activities: Mining assets (31,541 ) (20,405 ) (59,641 ) (39,283 ) Exploration and development (2,402 ) (8,796 ) (5,339 ) (14,909 ) Long-term ore stockpiles (1,967 ) - (8,448 ) - Investments (3,335 ) (3 ) (5,105 ) (3 ) Restricted cash - - (6,755 ) - Other assets 3 87 42 118 Proceeds from sale of assets 1,780 462 1,839 647 (37,462 ) (28,655 ) (83,407 ) (53,430 ) Financing activities: Proceeds from loan - - - 7,500 Repayment of long-term debt (18 ) (3,618 ) (4,027 ) (29,372 ) Issue of common shares, net of issue costs 180 770 14,161 2,146 Dividends paid - - (17,625 ) (17,570 ) 162 (2,848 ) (7,491 ) (37,296 ) Increase (decrease) in cash and cash equivalents from continuing operations 7,561 (17,440 ) 26,704 (60,012 ) Increase in cash and cash equivalents from discontinued operations - - - 28,451 Net increase (decrease) in cash and cash equivalents 7,561 (17,440 ) 26,704 (31,561 ) Cash and cash equivalents, beginning of period 132,408 110,204 113,265 124,325 Cash and cash equivalents, end of period 139,969 92,764 139,969 92,764 Supplemental cash flow information: Interest paid 32 268 96 1,015 Income and mining taxes paid 11,057 1,788 15,071 4,667 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERM REPORT - JUNE 30, 2008 (UNAUDITED) Notes to the Interim Consolidated Financial Statements (Unaudited.
